Citation Nr: 1641987	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  12-05 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left arm disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The April 2010 rating decision, in pertinent part, denied service connection for left arm and right knee disabilities.

The March 2012 rating decision granted service connection for PTSD with an initial 30 percent rating, effective June 26, 2009.

The Veteran appeared at a hearing before the undersigned in July 2016.  A transcript of the hearing is of record.

During the July 2016 hearing, the Veteran testified he was forced to stop working in February 2016.  Therefore, TDIU is an element of the Veteran's appeal of the initial rating assigned for PTSD because unemployability has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


The issues of service connection for a right knee disability, a higher initial rating for PTSD, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current left arm paresthesia is the result of an in-service injury.


CONCLUSION OF LAW

The criteria for entitlement to service connection for left arm paresthesia have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A March 2010 VA examiner diagnosed the Veteran as having left arm paresthesia, which results in tingling, swelling, and numbness of the left arm.  Thus, the current disability requirement for service connection has been met.

The March 2010 VA examiner provided an opinion that indicates the Veteran's current left arm paresthesia is at least as likely as not the result of a July 1970 in-service injury in which the Veteran's left arm was punctured in approximately six different places following a fall from a pole.  The March 2010 VA examiner noted service treatment records show the in-service wounds developed infection of the lymph glands/cellulitis, which required debridement, antibiotic and dressings with packing, then suturing.  The March 2010 VA examiner explained the nature of the in-service injury when considered with the Veteran's competent lay reports of tingling, swelling, and numbness of the left arm since the initial injury establish the current left arm disability is at least as likely as not the result of the in-service injury documented in service treatment records.

The Board acknowledges the AOJ denied the Veteran's claim on the basis of a lack of a current disability, finding there was no clinical diagnosis for a left arm condition.  Although the March 2010 VA examiner noted there was no evidence of ulnar neuropathy, carpal tunnel syndrome or cervical radiculopathy, the March 2010 VA examiner clearly provided a diagnosis of left arm paresthesia in the examination report.  Thus, the expert medical evidence indicates there is a current left arm diagnosis, contrary to the AOJ's findings.  VA adjudicators are not permitted to exercise independent judgment to resolve this type of medical question.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Resolving any remaining reasonable doubt in the Veteran favor, the Board finds service connection for left arm paresthesias is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for left arm paresthesia is granted.
REMAND

During the July 2016 hearing, the Veteran testified his PTSD has increased in severity since his last examination in November 2011.  He also reported he stopped working in February 2016.  Occupational impairment is a primary factor in rating psychiatric disabilities.  Therefore, a new VA psychiatric examination is necessary to make an informed decision regarding the appeal of the initial ratings assigned for PTSD.  See Snuffer v Gober, 10 Vet. App. 400, 403 (1997) (holding the duty to assist requires VA to provide an examination when there is evidence of increased disability since the last examination).

Additionally, VA is required to provide an examination or obtain a medical opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Here, the evidence establishes signs and symptoms of a right knee disability.  The Veteran has competently reported right knee pain.  A July 2009 x-ray report indicates the Veteran's right patella appears irregular, perhaps due to chondromalacia changes.  The radiologist also noted there was a small right suprapatellar synovial complex (fluid, synovial proliferation, or both).  The Veteran claims his knee was injured in service as a result of his military occupational specialty as a lineman, which required him to climb and repel from poles and communication towers on a frequent basis.  There is insufficient evidence to address the Veteran's claims.  Thus, a VA opinion is necessary to make an informed decision on the Veteran's service connection claim for a right knee disability.

The issue of entitlement to TDIU is inextricably intertwined with the issues of service connection for a right knee disability and a higher initial rating for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  

Further, the AOJ must develop and adjudicate the issue of entitlement to TDIU in the first instance to ensure the Veteran is afforded the requisite due process.  See 38 U.S.C. §7104 (a); 38 C.F.R. § 20.101 (a); see also Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and associate them with the Veteran's claims file.

2.  Schedule the Veteran for a new VA psychiatric examination to assess the current severity of his service-connected PTSD.

3.  Schedule the Veteran for a VA examination to obtain an opinion addressing whether he has a current right knee disability that is at least as likely as not the result of a disease or injury in service.

The Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged by the examiner.

The examination report must include a complete rationale for the opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should so state and explain why an opinion cannot be provided without resorting to speculation.

4.  Readjudicate the issues of service connection for a right knee disability and a higher initial rating for PTSD.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the issues to the Board, if otherwise in order.

5.  Develop and adjudicate the issue of entitlement to TDIU pursuant to the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), to include on an extra-schedular basis if necessary.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


